Citation Nr: 1136169	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-37 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder due to service in Vietnam (to include exposure to Agent Orange).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision from the Columbia South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a skin disorder to include as secondary to Agent Orange exposure.

The Board remanded this matter in October 2010 for further development.  This matter is returned to the Board for further consideration.  

An issue of entitlement special monthly compensation based on the need for aid and attendance has been raised by the record (specifically the August 2011 brief), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is necessary to again remand this matter.  

This matter was previously remanded by the Board in October 2010, in part to obtain a VA examination and an opinion as to whether the Veteran has a skin condition of the feet and legs that is related to service, to include his exposure to Agent Orange, either a direct basis, or as a disease that is presumptive to such exposure.

A VA examination addressing skin disorders of the feet was conducted on December 10, 2010 without review of the claims file.  The examiner diagnosed a fungal disorder of both feet, but did not provide a medical opinion as to the likelihood that such condition had a tie to service.  Moreover, this examination was limited to his feet, while the Board had directed the examiner to broadly address skin disorders, and not just limit the examination to the feet.  

The December 2010 examination is the only post remand VA examination of record.  This examination is inadequate as the examiner did not review the claims file, and because the examiner did not provide the requested medical opinion as to the likelihood that the foot disorder had a connection to service.  A new examination is in order.  Accordingly, the claim must once again be remanded to have the matter properly addressed by the agency of original jurisdiction (AOJ).  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268  (1998).

Additionally, the May 2011 Supplemental Statement of the Case made no mention of findings from the December 2010 examination.  After all requested development is complete, the agency of original jurisdiction (AOJ) should consider all the evidence of record and readjudicate the claim. 

The record shows that the Veteran may well be in a mentally incompetent state.  It was suggested that the Veteran's wife might be a better witness as to his symptoms and history given his mental status.  However a review of the medical evidence from that date reveals that he and his wife were apparently separated at the time and he was living in apartment as per notes obtained from VA social work and mental health.  Subsequent psychiatric records from April 2011 suggest that they are now back together, but the findings on mental status examination are not suggestive of a mental incompetency as described by the Veteran.  In any event, given the need to reschedule his examination, the Veteran is free to allow his wife to provide additional lay evidence, if desired.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify all sources of treatment he received for his skin disorder since service.  He should be asked to furnish signed authorizations for release to VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non- response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims. 38 C.F.R. § 3.159 (2010).

2.  After the completion of the above, the RO should schedule the Veteran for an examination to determine the nature and the likely etiology of the Veteran's claimed skin disorder.  The examiner should provide a medical opinion as to whether any claimed skin disorder diagnosed is likely due to or aggravated by any aspect of service (including Agent Orange exposure), or due to or aggravated by his service-connected psychiatric disorder.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior to the examination, and the examination reports must be annotated in this regard.  The examiner should perform any tests or studies deemed necessary for accurate assessments.  The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his claimed skin disorder.  

Specifically the examiner is requested to provide an opinion as to: 

(a) whether the Veteran has a current disability or disabilities involving his skin; 

(b) whether any diagnosed disability of his skin at least as likely as not (i.e., at least a 50/50 probability), began in service, to include being caused by his Vietnam service;

(c) whether any diagnosed disability of the skin is at least as likely as not (i.e., at least a 50/50 probability) due to or aggravated by the Veteran's service-connected psychiatric disorder.

In answering this request, the examiner should discuss whether any diagnosed skin disorder is a disease presumptive to Agent Orange exposure (such as chloracne), and if not, whether any diagnosed skin disorder is directly related to Agent Orange exposure, or to conditions encountered while serving in combat in Vietnam.  

The lay history presented by the Veteran (and/or his wife) should be addressed in discussing these matters.  For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* The Veteran has provided credible lay statements that the symptoms date back to service, and has described such symptoms as happening during his service.

* The fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Following completion of the above development, the AOJ should consider all of the evidence of records and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.
  
Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



